DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is statutory under 35 U.S.C. 101.  This application is statutory under 35 USC 112, First paragraph and Second paragraph.  Also, the application does not fall under double patenting.  Prior art could not be found for the application.  Thus, application is in condition for allowance.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance for independent claims 1, 8, 12 and 19.  Regarding claims 1 and 12, prior art could not be found for the features updated feature map for training as a result of updating the k-th feature map for training by referring to both a {2_ (k-1)}-th updated feature map for training outputted from a {2_ (k-1)}-th long short-term memory model and the k-th feature map for training outputted from the k-th convolutional neural network and (i-2-b) generate a (2 1)-st feature vector for training to a (2 n)-th feature vector for training as a result of applying fully- connected operation to the (2_k)-th updated feature map for training, and (ii) a process of inputting the (1_1)-st feature vector for training to the (1_n)-th feature vector for training and the (2_1)-st feature vector for training to the (2_n)-th feature vector for training into an attention layer, to thereby allow the attention layer to generate an autonomous-driving mode value for training in every sequence of the (1_1)-st training image to the (1 n)-th training image and the (2 1)-st training image to the (2_n)-th training image by referring to the (1_1)- st feature vector for training to the (1_n)-th feature 
Regarding claims 8 and 19, prior art could not be found for the features (iv) a process of allowing a loss layer to calculate one or more losses by referring to the autonomous-driving mode value for training and its corresponding ground truth and a process of learning the (1_1)- st long short-term memory model to the (1_n)-th long short-term memory model and the (2_1)-st long short-term memory model to the (2_n)-th long short-term memory model such that the losses are minimized by backpropagation using the losses, if a front video for testing and a rear video for testing of an autonomous vehicle for testing are acquired respectively from a front camera for testing and a rear camera for testing of the autonomous vehicle for testing in operation, a testing device performing a process of inputting a 1-st test image corresponding to a current frame of the front video for testing and a 2-nd test image corresponding to a current frame of the rear video for testing into the 1-st convolutional neural network, to thereby allow the 1-st convolutional neural network to generate a 1-st feature map for testing by applying convolution operation to a concatenation of the 1-st test image and the 2-nd test image; and (b) the testing device performing (i) a process of inputting the 1-st feature map for testing to the n-th feature map for testing respectively into a (1_1)-st long short-term memory model to a (1_n)-th long short-term memory model corresponding to each of sequences of a forward recurrent neural network, and respectively into a (2_1)-st long short-term memory model to a (2_n)-th 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449.  The examiner can normally be reached on Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






G.D.
February 19, 2021
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664